DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 08/17/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21, 26 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims (see claim 21 and further claim 27) require a “bridge” that extends between the first upper ring wall and the second upper ring wall – but there is no second upper ring wall so it is unclear where the ‘bridge’ goes between.  This causes issues in the last clause related to the lower plate, as well.  The claim will be interpreted without the second upper ring as otherwise it would be an effective duplicate of claim 1.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nal (2016/0002788).
Nal teaches a susceptor ring assembly comprising:

	- a first upper ring wall extending from the upper plate along the aperture, see wall 51a, and
	- a bridge extending from the first upper ring wall (see 112(b) rejection), bridge includes 51c and 51b, 
- a lower ring configured to interlock with the upper ring, see Fig. 4 and related text, the lower ring comprising a wall concentric with the first upper ring wall, see 50g, wherein the lower ring wall is configured to abut with the first upper ring wall, 51b, and
	- a lower plate parallel with the bridge and extending from the lower ring wall, see lower plate 50a.  See also Fig. 5 for all labels and interconnection.

Response to Arguments
Applicant's arguments filed 12/28/2020 with respect to the previously rejected claims are persuasive as they have been amended to overcome the applied rejections and accept allowable material.  The new claim 21 is indefinite, however as submitted above.  The metes and bounds should be further clarified.  Claim 22 is not indefinite in view of claim 21 as it defines the second upper ring.

Allowable Subject Matter
Claims 1-5, 7-9 and 11-15 are allowed for the reasons of record.
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claims are allowable for the same reasons of record as claims 1 and 8.  
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art does not suggest a rectangular shape comprising the upper ring plate.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.